Case 4:12-cr-00050-SDJ-KPJ Document 57 Filed 08/20/21 Page 1 of 2 PageID #: 169




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  UNITED STATES OF AMERICA
                                               §
                                               §
  v.                                           §   CRIMINAL NO. 4:12-CR-050-SDJ-KPJ
                                               §
  DAVID ALLEN GRANT                            §


                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 3, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (Dkt. #54) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

 for a term of twenty-one (21) months, to be served consecutively to any sentence of imprisonment

 imposed by Cooke County, Texas, with no additional supervised release imposed. Additionally,

 the Magistrate Judge recommended Defendant be placed at a Federal Bureau of Prisons facility in

 Fort Worth, Texas, if appropriate.

        Having received the Report of the United States Magistrate Judge and having received

 Defendant’s waiver of his right to object to the proposed findings and recommendations of the

 Magistrate Judge (Dkt. #55), the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

 Bureau of Prisons to be imprisoned for term of twenty-one (21) months, to be served consecutively

 to any sentence of imprisonment imposed by Cooke County, Texas, with no additional supervised
Case 4:12-cr-00050-SDJ-KPJ Document 57 Filed 08/20/21 Page 2 of 2 PageID #: 170




 release imposed. The Court recommends Defendant be placed at a Federal Bureau of Prisons

 facility in Fort Worth, Texas, if appropriate.

               So ORDERED and SIGNED this 20th day of August, 2021.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE




                                                  2
